In an action to quiet title to a parcel of real property, the defendant Richard Battaglia appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated July 21, 1988, which denied his motion to vacate his default and to compel the plaintiffs to accept his late answer.
Ordered that the order is affirmed, with costs.
As a general rule, a default will be vacated and a late answer will be permitted and deemed timely served where a defendant can show that there is some merit to his defense and that there is some reasonable excuse for the delay in serving an answer (Matter of State of New York v Wiley, 117 AD2d 856; Maze v Di Bartolo, 97 AD2d 815). Here, the defendant has not met this burden. Not only has he failed to show that he has a meritorious defense, but he has also failed to offer any explanation for his default. Sullivan, J. P., Harwood, Balletta and Miller, JJ., concur.